Citation Nr: 0314773	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
condition, variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a skin 
disorder.

In April 2001, after adjudicating other issues then pending 
on appeal, the Board 
remanded to the RO the issue of whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a skin condition, variously 
diagnosed for additional development and for consideration of 
the Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

In February 2003 the veteran attended a videoconference 
hearing at the RO before the undersigned Veterans Law Judge 
in Washington, D.C.  The hearing transcript is on file.

The case is once more before the Board for appellate 
consideration.  


REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in February 2003 the RO forwarded to the 
Board a VA medical records packet submitted by the veteran's 
representative without waiver of initial consideration of 
such evidence by the RO.  

Accordingly, for due process purposes this case must be 
remanded to the RO for consideration of all evidence added to 
the record following issuance of the supplemental statement 
of the case in October 2002.  38 C.F.R. § 20.1304.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should then 
conduct any necessary development brought 
about by the appellant's response. 

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above to include consideration 
of the evidence added to the record since 
the October 2002 SSOC, the RO should 
readjudicate the issue of whether new and 
material evidence has been received to 
warrant reopening a claim of entitlement 
to service connection for a skin 
condition, variously diagnosed.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

